Filed 12/15/22 In re N.C. CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



In re N.C., a Person Coming                                  B315039
Under the Juvenile Court Law.
                                                             (Los Angeles County
                                                             Super. Ct. Nos.
                                                             21CCJP02527,
                                                             21CCJP02527A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

J.C.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Steff R. Padilla, Judge Pro Tempore. Affirmed.
     Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Kelly Emling, Deputy County Counsel
for Plaintiff and Respondent.

       Father J.C. appeals from juvenile court orders concerning
his daughter, N.C. He contends the jurisdictional findings and
removal of N.C. from his custody were not supported by
substantial evidence. Father further contends the juvenile court
abused its discretion by limiting him to monitored visitation and
ordering him to attend parenting classes, a program for
perpetrators of domestic violence, and individual counseling. He
also argues the court abused its discretion by issuing a
restraining order protecting N.C.’s mother, D.L., from him
because he did not “abuse” mother as the term is defined in the
Family Code. We reject these arguments and affirm the orders.
                          BACKGROUND
I.     Initial Incident and Investigation
       Father, mother D.L., and then-infant N.C. came to the
attention of the Los Angeles County Department of Children and
Family Services (DCFS) in early April 2021, after a domestic
dispute between mother and father culminated in mother’s
arrest. Mother told a children’s social worker (CSW) she did not
remember much about the incident because she was intoxicated
at the time. Mother stated that father “gets extremely insecure”
when she drinks with her friends and questions her about her
activities, which “results in an argument.” Mother also said,
however, this was the first time she had drunk alcohol since
N.C.’s birth. She denied drug use.
       Mother denied previous domestic violence and said father
was a “Peace Maker” who was “very ‘calm and Zen.’” Mother also




                                2
said father was “a very good father”; she had no concerns about
him parenting N.C. Mother said she planned to move out of the
residence she shared with father.
       Father, who suffered scratches to his face, told the CSW
that the incident was “a small petty fight” that had come at the
end of a “cranky” day filled with bickering. He said mother had
been out drinking, and when mother drinks “she gets mad and
wants to argue.” He also stated, however, that mother “doesn’t
drink much” and “is a really good mom.” Father said this was
“the first time it ever got like that,” and “nobody has ever
sustained an injury.” Father was “unsure” about his plans to
“move forward” with mother. Father denied drug use in the
home, though he stated he smoked marijuana recreationally.
Father did not have any criminal history.
       The CSW examined N.C. and saw no marks or bruises.
N.C., who had special medical needs due to a congenital issue,
appeared happy, healthy, and comfortable. Both parents denied
that N.C. was present during the incident. Mother said N.C. had
been in her crib, while father said N.C. had been in her stroller.
The CSW observed the family’s apartment to be “very clean and
organized” with no safety concerns.
       The CSW spoke to the supervisor of security at the family’s
apartment complex. She stated that mother was a “party type”
and father “seems controlling.” They had a history of arguing,
and she had been called to their apartment “a few times.” She
added that “it didn’t happen a lot, but when it does happen it is
over the top.” This was the first time the police had been called.
       The police report from the incident indicated that the police
responded to a call about a verbal argument. They spotted father
around the corner from the family’s apartment complex, pushing




                                 3
N.C. in a stroller; he called out, “Help me! Help me!” Officers
observed three large scratches deep enough to cause minor
bleeding running from father’s temple “across the entire left side
of his face” to his mouth. Father said mother had scratched him,
but he declined medical attention and refused to let the officers
photograph the injuries. He also did not want to prosecute or
seek an emergency protective order. Father told officers he and
mother previously had been involved in a domestic violence
incident, while they were on vacation in Florida. Mother was
arrested and “placed on mandatory Alcoholics Anonymous
meetings and anger management meetings via the courts.”
       The CSW later determined that mother’s criminal history
included multiple arrests for battery, an arrest for infliction of
corporal injury on a spouse or cohabitant, and an arrest for DUI.
Mother informed the CSW that she was on probation “for an
altercation a few months ago in Hollywood,” but her term had
been reduced due to her “being cooperative,” and she was “trying
to do good for herself.” Mother’s probation officer told the CSW
that, aside from this incident, mother had been compliant with
her probation. Mother’s anger management therapist also stated
that mother was “very cooperative” and showed “some interest in
anger management and controlling her emotions.” Mother tested
positive for marijuana on May 3, 2021.
II.    Non-Detained Petition
       DCFS concluded there were “concerns for domestic
violence” sufficient to support intervention. However, because
mother was cooperative, accepted responsibility, and was
receptive to services, it did not seek to detain N.C. Instead, on
May 28, 2021 it filed a “non-detained” petition under Welfare and




                                4
Institutions Code section 300, subdivisions (a) and (b)(1).1
Identical counts a-1 and b-1 alleged that mother and father had a
history of engaging in violent altercations in N.C.’s home and had
pushed each other on prior occasions. They further alleged that
mother injured father’s face and was arrested on April 8, 2021,
mother had previous convictions for battery, and N.C. was at risk
of serious physical harm, damage, and danger. Count b-2 alleged
that mother had a history of substance abuse and was a current
abuser of alcohol and marijuana; count b-3 alleged that father
had a history of substance abuse and was a current abuser of
marijuana.
       At a June 2, 2021 hearing, the court released N.C. to both
parents, who were still living together. The court ordered DCFS
to provide family maintenance services. It also ordered DCFS to
assess the case for possible dismissal or non-adjudicatory
supervision under sections 301 or 360, subdivision (b).
III. Subsequent Incidents and Removal
       On July 1, 2021, DCFS received another referral
concerning the family. When CSWs responded to the apartment
complex, the concierge told them there had been “multiple
incidents with this family and numerous complaints by neighbors
regarding parents fighting/yelling and throwing items inside the
apartment.” The concierge said incidents occurred on June 21
and 26. Parents stopped arguing when they saw security
approaching on June 21, and did not answer the door when police
responded to their apartment on June 26. The concierge also
reported that she had received complaints that people were

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                5
smoking marijuana on parents’ balcony, but she was unable to
confirm parents were smoking. The CSWs spoke to two of
parents’ neighbors, both of whom reported hearing loud
arguments and expressed concern for N.C. One of the neighbors
stated that he heard “loud objects being thrown around as well as
banging noises.”
       The incident that prompted the referral occurred on June
30, by the complex’s communal swimming pool. According to
mother, father had gone out to celebrate a friend’s birthday and
told her he drank some tequila. She told police father was
intoxicated, but later told a CSW that he did not appear to be
under the influence when he returned home and the family went
to the pool. Father became upset after mother accepted some
water from another man at the pool, whom mother described as a
“random neighbor.” Father yelled at mother and threw furniture
into the pool before leaving the area with N.C. Father took N.C.
to the family’s apartment, where he locked the two of them in the
bedroom. When father opened the door to go to the bathroom,
mother grabbed N.C. and left. She called the police and also
called a friend to pick them up.
       The apartment complex concierge shared surveillance video
footage of the incident with the CSW. According to the CSW’s
application for a removal order, “CSW was able to observe father
throwing the pool furniture in a moment of rage and [he] was
heard saying, ‘you don’t want to come bitch, you dumbass bitch,
you have to come home right, good luck bitch.’ As father threw
the furniture, CSW observed the baby stroller was behind father.
Father was seen throwing the furniture away from the baby
stroller. Father then proceeded to grab the stroller and exit the
pool area.”




                                6
       The day after the incident, father told the CSW that the
pool incident had “nothing to do with his family” and was instead
“a simple argument with ‘someone.’” He “denied drinking, being
under the influence and denied getting aggressive”; he further
“denied mother and the child were present at the time of the
argument and were together.” Father also said, however, that he
made sure N.C. was “not caught in the cross fire.” He added that
he “never blows up like that,” and “does not feel that the
department should judge him over that video,” which “does not
define him.” Father also asserted that the neighbors were
“targeting” the family and blaming them for any loud arguments;
he denied objects were ever thrown in the apartment. The CSW
noted that she “was able to smell the odor of marijuana on
father’s person and also when the apartment door was opened,”
and when she entered parents’ bedroom; she had also smelled
marijuana on father during a previous visit. Father denied being
under the influence. During a previous meeting with the CSW,
he stated that he only smoked marijuana while out with friends,
and not to the point of getting high.
       DCFS obtained authorization to remove N.C. from both
parents on July 8, 2021; she was placed with paternal aunt on
July 10, 2021. Mother was permitted to stay with them, with a
safety plan in place, until paternal aunt received training to meet
N.C.’s medical needs. On July 12, 2021, DCFS filed a section 385
petition to formally change N.C.’s placement from home of
parents to a suitable placement.




                                 7
IV. Detention Hearing and Temporary Restraining
Order
      The court made emergency detention findings on July 15,
2021 and continued the detention hearing to July 16, 2021. At
the hearing, mother’s counsel requested that N.C. be released to
mother, who had completed some services and enrolled in others.
She noted mother had requested a restraining order against
father, who had moved out of the family home. Father’s counsel
submitted on detention and echoed the request that N.C. be
released to mother. Father’s counsel also requested that N.C. be
excluded from the restraining order.
      The court declined to release N.C. to either parent, finding
that doing so would be contrary to N.C.’s physical, emotional, and
psychological wellbeing, given parents’ continued engagement in
domestic disputes during the pendency of the case. It ordered
separate monitored visitation for each of them and gave them
referrals for services. The court also granted a temporary
restraining order protecting mother from father. The court set
the adjudication and restraining order hearing for September 2,
2021.
V.    Jurisdiction/Disposition Report
      DCFS filed a jurisdiction/disposition report on August 30,
2021. It reported that a dependency investigator (DI) visited
N.C. at paternal aunt’s home on August 23, 2021 and observed
N.C. to be doing well. The aunt reported that parents visited
N.C. consistently and behaved appropriately during visits; N.C.
appeared happy to see them. She further noted that both parents
“maintained a close bond” with N.C.
      The DI also spoke to mother and father about the
allegations. Mother declined to make a statement about the




                                8
initial incident of domestic violence in April and denied the
substance abuse allegations. When asked about the pool
incident, mother told the DI that watching the surveillance video
of the incident had been “a wakeup call” for her. She said that
prior to seeing the video and participating in counseling, she
“‘would’ve been justifying [father’s behavior] but now I realize
that it’s not ok.’” Mother stated that father had become “‘more
aggressive’” with her in approximately June 2021, after she “did
some work on her body.” She denied he hit her, but admitted
that he “threw ‘pool chair and multiple things’ at her direction,”
and was “verbally abusive towards her.”
       Father denied that he and mother had been arguing during
the initial incident; he stated that mother “was just reaching for
her phone and my face got scratched in the meantime but we
were outside, it wasn’t in the home.” He also stated that he and
mother had never pushed one another, as alleged in the petition.
Father also denied the substance abuse allegations. When asked
about the pool incident, father stated, “‘I was just arguing with
somebody at the pool and that’s it. I don’t know who that is. I
never met them before.’” Father continued, “‘They said
something that I didn’t like, they started being loud and we
argued.’” Father’s counsel, who was present during the
interview, advised him not to answer further questions about the
incident. Father advised the DI that he was visiting N.C.
regularly and participating in domestic violence classes.
       DCFS recommended that the court sustain the allegations
and declare N.C. a dependent of the court. Although parents
were visiting N.C. and participating in services, DCFS expressed
concern about their “history of violent altercations,” father’s




                                9
denial of domestic violence and attempt to “cover up for the
mother,” and parents’ substance use as a contributing factor.
VI. Adjudication and Disposition Hearing
       At the September 2, 2021 adjudication hearing, the court
admitted into evidence DCFS’s reports and section 385 petition,
the surveillance video of the pool incident, a transcript of the
surveillance video, and a progress report from father’s batterer’s
intervention program. No party called any witnesses.
       Counsel for DCFS urged the court to sustain the petition in
its entirety. Counsel for N.C. requested that the court sustain
the b-1 allegation regarding domestic violence but dismiss the
identical a-1 allegation. She submitted on the substance abuse
counts after observing that alcohol, not marijuana, appeared to
be an issue. Counsel for mother asserted that mother pled no
contest to the b-1 allegation, but argued that the a-1 allegation
should be dismissed, and the b-2 allegation concerning mother’s
substance abuse be stricken. Counsel for father stated she was
“joining in mother’s counsel’s arguments,” and asked the court to
strike the a-1 allegation. She “submitt[ed] as to the (b)(1) count,”
contending that the pool incident was “a one-time incident” and
that father “threw furniture into the pool rather than at [mother]
 or near his daughter.” Father’s counsel argued that the
substance abuse allegations were “simply not credible.”
       The court sustained the b-1 allegation but dismissed the
others. It emphasized the severity of the pool incident in its oral
remarks: “The video is one of the most shocking videos this court
has seen where there’s actually not injuries to a child, thank
goodness. . . . [¶] But the reason why the court is involved on
how adults treat each other is because of the risk to the child and
the long-term emotional affect [sic] to listening to yelling and




                                 10
screaming. I mean throwing things – if he’s not under the
influence of drugs or alcohol, then he’s just angry because that
kind of anger is out of control. [¶] Taking property that doesn’t
belong to you and throwing it over distances shows either under
the influence of drugs or alcohol or complete lack of self-
awareness about how angry he is that he is picking up lawn
furniture and chucking it here and there. . . . [W]ith a baby
carriage not ten feet from him and then calmly – actually, not
that calmly – picking up the baby carriage and walking away. [¶]
And mother’s diminishing of that or minimizing that. . . . [¶] [I]n
21 years on the bench I’ve never seen lawn furniture being
thrown at somebody, and we’re talking big lawn furniture with a
baby carriage, like I said, less than ten feet away from father,
and mother not being able to get near the baby carriage to protect
this child because there, standing between the mother, is the
father throwing chaise lounges around and other furniture.”
      At disposition, the court declared N.C. a dependent of the
court. It ordered separate, monitored visits for both parents, and
gave DCFS discretion to liberalize. The court recognized that
both parents had already begun participating in services, but
ordered additional reunification services for each of them. As
relevant here, it ordered father to participate in a program for
perpetrators of domestic violence, parenting classes, and
individual counseling.
      The court also heard the parties’ arguments about
extending the restraining order. The court extended the order
directing father to stay away from mother for one year, except for
peaceful contact at N.C.’s medical appointments and daycare.
      Father timely appealed.




                                11
                              DISCUSSION
I.     Jurisdictional Findings
       Father contends the jurisdictional findings were not
supported by substantial evidence. He asserts that parents’
arguments “were primarily verbal in nature” and did not pose a
risk to N.C. at the time of the hearing because parents were
participating in services and no longer living together. We
disagree.
       Juvenile dependency proceedings are intended to protect
children who are currently being abused or neglected, “and to
ensure the safety, protection, and physical and emotional well-
being of children who are at risk of that harm.” (§ 300.2.)
Section 300, subdivision (b)(1) authorizes a juvenile court to
exercise jurisdiction over a child if it finds that “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child, . . . or by the inability of the parent or
guardian to provide regular care for the child due to the parent’s .
. . substance abuse.” (§ 300, subd. (b)(1).) “A jurisdiction finding
under section 300, subdivision (b)(1), requires the Department to
prove three elements: (1) the parent’s or guardian’s neglectful
conduct or failure or inability to protect the child; (2) causation;
and (3) serious physical harm or illness or a substantial risk of
serious physical harm or illness.” (In re Cole L. (2021) 70
Cal.App.5th 591, 601.)
       “Although section 300 requires proof that the child is
subject to the defined risk of harm at the time of the jurisdiction
hearing [citations], the court need not wait until a child is
seriously abused or injured to assume jurisdiction and take steps




                                12
necessary to protect the child.” (In re Cole L., supra, 70
Cal.App.5th at pp. 601-602.) The court may consider past events
in determining whether a child presently requires the court’s
protection, and parents’ past conduct may be probative of current
conditions if there is reason to believe it will continue. (Id. at p.
602.) Because domestic violence impacts children even if they are
not the direct victims, exposing children to recurrent domestic
violence may be sufficient to establish jurisdiction under section
300, subdivision (b)(1). (Id. at pp. 602-603; In re T.V. (2013) 217
Cal.App.4th 126, 134.)
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.
[Citations.] ‘“[T]he [appellate] court must review the whole
record in the light most favorable to the judgment below to
determine whether it discloses substantial evidence . . . such that
a reasonable trier of fact could find [that the order is
appropriate].”’ [Citation.]” [Citation.]’” (In re I.J. (2013) 56
Cal.4th 766, 773.)
       Substantial evidence supports the court’s jurisdictional
findings here. Contrary to father’s assertion that parents’
arguments were “primarily verbal,” substantial evidence in the




                                 13
record showed that mother severely scratched father’s face
during the initial incident in April 2021, father threw furniture
at mother during the pool incident in July 2021, and parents
threw objects during multiple arguments in June 2021. Father
denies the June incidents, but the court was entitled to credit the
contrary statements of the family’s neighbors, one of whom said
he heard N.C. crying during the arguments. The pool incident
was recorded on surveillance video, which the court watched and
found troubling. The court was permitted to infer, not only from
the escalating nature of the disputes, but also from parents’
denials of domestic violence despite documented evidence thereof,
that the violence was likely to recur. (In re V.L. (2020) 54
Cal.App.5th 147, 156 [“A parent’s denial of domestic violence
increases the risk of it recurring.”].)
       Father argues despite the disputes, N.C. was not at risk of
harm at the time of the September 2021 adjudication hearing
because parents had separated and were receiving services. This
argument is not persuasive. DCFS began providing services to
the family shortly after the April 2021 incident. Notwithstanding
parents’ active participation in the services, they continued
fighting with one another in N.C.’s presence, escalating their
disputes to throwing objects in their apartment and at a
communal swimming pool in the presence of others. They are
also co-parenting N.C., and both are permitted to attend her
medical appointments. Given the public nature of pool incident,
and its genesis in father’s argument with a “random” man outside
the family, the court was permitted to infer that N.C. remained
at risk despite the neutrality of the settings in which parents
may come into contact.




                                14
       Father contends the facts here are “readily distinguishable”
from those of In re T.V., supra, 217 Cal.App.4th 126, 134, in
which the appellate court affirmed jurisdictional findings based
on domestic violence that is “ongoing and likely to continue.” We
disagree. In In re T.V., father Tyrone punched mother Heather in
the face, knocked her to the ground, and stepped on her neck.
Child T.V. was not present during that incident. But she told a
social worker that she felt scared when her parents fought, and
that she had seen them fighting a week prior; she also had been
present “during a domestic violence incident between her parents
a year earlier at a public library.” She stated that she did not
want to go back to Tyrone’s house due to the fighting. (In re T.V.,
supra, 217 Cal.App.4th at p. 130.) Here, N.C. was too young to
talk to social workers. But a neighbor stated he heard her crying
during parents’ arguments, and she was present during the pool
incident. Like the parents in In re T.V., parents here engaged in
domestic violence in public spaces despite previous DCFS
intervention and continued to minimize the severity of the
incidents. Substantial evidence supported the court’s finding
that N.C. remained at risk at the time of the hearing.
II.    Dispositional Orders
       Father contends the court erred in several aspects of its
dispositional orders, by removing N.C. from his custody;
requiring him to participate in domestic violence classes,
parenting classes, and individual counseling; and limiting him to
monitored visitation. We find no error.
       A.    Removal
       After a child has been declared a dependent under section
300, the juvenile court “may limit the control to be exercised over
the dependent child by any parent” if necessary to protect the




                                15
child. (§ 361, subd. (a)(1).) Section 361, subdivision (c)(1) allows
the juvenile court to order a child removed from parental custody
if it finds by clear and convincing evidence that the child is, or
would be, at substantial risk of harm if returned home and there
are no reasonable means by which the child can be protected
without removal. We review the juvenile court’s removal order
under the substantial evidence standard of review. (In re Nathan
E. (2021) 61 Cal.App.5th 114, 123.) “In reviewing for substantial
evidence to support a dispositional order removing a child, we
‘keep[ ] in mind that the [juvenile] court was required to make its
order based on the higher standard of clear and convincing
evidence.’” (Ibid.; Conservatorship of O.B. (2020) 9 Cal.5th 989,
1011-1012.)
        Father contends the order was not supported by substantial
evidence because reasonable means existed to protect N.C.
without removing her from his care. He highlights his
participation in services, including domestic violence classes, and
his positive interactions with N.C. during visits. He asserts that
the court “should have offered him services to assist him in caring
for the minor, such as preservation services, family therapy, or
wraparound services.” We disagree.
        Prior to seeking removal of N.C., DCFS filed a non-detained
petition due to parents’ domestic violence. While that petition
was pending, parents engaged in at least three additional
incidents, culminating with the furniture-throwing incident at
the pool. Thus, despite intervention and receipt of services,
which father asserts would have protected N.C., parents
continued to deny the existence of a problem, while placing N.C.
at risk. Substantial evidence supports the court’s conclusion that
removal was necessary to ensure N.C.’s safety.




                                16
       B.    Case Plan
       “The juvenile court may make ‘all reasonable orders for the
care, supervision, custody, conduct, maintenance, and support of
the child.’” (In re Briana V. (2015) 236 Cal.App.4th 297, 311,
quoting § 362, subd. (a).) These orders, including the court’s
determination of services that parents must participate in, may
only be reversed where there is a clear abuse of discretion. (Ibid.;
§ 362, subd. (d).) Father contends the court abused its discretion
by ordering him to participate in domestic violence classes,
parenting classes, and individual counseling. We disagree.
       Father argues that he did not need to participate in
domestic violence classes because he was not a perpetrator; he
claims that “the only time the parents’ argument became
physical, it was the mother who scratched the father.” He also
argues that he did not need individual counseling, because he
never injured mother, who he notes described him as “calm and
Zen.” Father completely ignores the pool incident, during which
he threw furniture at mother while N.C. was mere feet away.
Although neither father nor the furniture struck mother during
the incident, the incident indisputably involved father’s failure to
control his anger in the presence of N.C. The court did not abuse
its discretion in concluding that father and N.C. could benefit
from his participation in domestic violence classes and individual
counseling to explore these issues.
       Father also argues that he did not need parenting classes,
because he was bonded with N.C. and visited her regularly, and
mother initially told the CSW that she had no concerns about
N.C. staying in father’s care. The court did not abuse its
discretion by ordering father to attend parenting classes. Despite
his bond with N.C., father threw furniture and other objects in




                                17
her presence, placing her at risk of harm. It was reasonable for
the juvenile court to conclude that parenting classes could be
beneficial in helping father recognize dangers to N.C., and how to
moderate his anger around her.
       C.    Visitation
      When ordering reunification services, the juvenile court
must provide “for visitation between the parent or guardian and
the child” that is “as frequent as possible, consistent with the
well-being of the child.” (§ 362.1, subd. (a)(1)(A).) “The power to
regulate visits between dependent children and their parents
rests with the juvenile court and its visitation orders will not be
disturbed on appeal absent an abuse of discretion.” (In re D.P.
(2020) 44 Cal.App.5th 1058, 1070.) Father contends the court
abused its discretion here by ordering monitored visits, because
he “was very protective of the minor and ensured that the
parents argued away from the child’s presence,” “visited the
minor consistently and maintained a close bond with her,” and
“was also participating in domestic violence classes.”
      Father’s assertion that he and mother argued only outside
N.C.’s presence is not well taken, given the substantial evidence,
including video evidence, to the contrary. N.C. was in a stroller
only feet away from him during the pool incident, and could have
been struck with furniture had father aimed poorly. The
juvenile court did not abuse its discretion in ordering monitored
visitation for father a mere two months after this incident, which
occurred while the family was already working with DCFS. The
juvenile court also recognized that parents already had begun
participating in services, and set the matter for a progress
hearing to “see what’s happening here” and vested DCFS with




                                18
discretion to liberalize visitation if appropriate. This was a
proper exercise of its discretion.
III. Restraining Order
      Mother sought, and the court issued, a restraining order
protecting her from father. The Domestic Violence Prevention Act
(DVPA) (Family Code, § 6200, et seq.) authorizes courts to issue
restraining orders to prevent the recurrence of domestic violence
and ensure a period of separation for the persons involved. (S.M.
v. E.P. (2010) 184 Cal.App.4th 1249, 1264.) “The DVPA defines
domestic violence as ‘abuse’ perpetrated against enumerated
individuals, including a former spouse or cohabitant.” (Ibid.,
citing Fam. Code, § 6211, subds. (a), (b).) For purposes of the
DVPA, “abuse” is “not limited the actual infliction of physical
injury or assault.” (Fam. Code, § 6203, subd. (b).) It includes,
among other things, “[t]o intentionally or recklessly cause or
attempt to cause bodily injury,” “[t]o place a person in reasonable
apprehension of imminent serious bodily injury to that person or
to another” (Fam. Code, § 6203, subds. (a)(1), (a)(3)), and
“threatening . . . or disturbing the peace of the other party. . . .”
(Fam. Code, §§ 6203, subd. (a)(4), 6320, subd. (a).) “‘[D]isturbing
the peace of the other party’ refers to conduct that, based on the
totality of the circumstances, destroys the mental or emotional
calm of the other party.” (Fam. Code, § 6320, subd. (c).)
      Father contends his conduct did not meet the statutory
definition of “abuse” because he “in fact threw the pool furniture
into the water,” which “does not constitute an attack or other
type of harassment.” He further asserts that mother was not
“placed at [sic] fear of imminent serious bodily injury,” because
he “merely lost his temper and threw pool furniture into the
pool.” We review the court’s issuance of a restraining order for




                                 19
abuse of discretion, and we find none here. (S.M. v. E.P., supra,
184 Cal.Appp.4th at pp. 1264-1265.) At the very least, father
disturbed mother’s (and other pool users’) peace by throwing the
pool furniture and making offensive remarks. The court also
reasonably could interpret the father’s remarks such as “you have
to come home right, good luck bitch” as threats to mother, and his
“chucking” of the pool furniture in her direction as a reckless
attempt to cause bodily injury.
                          DISPOSITION
      The orders of the juvenile court are affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                              COLLINS, J.

We concur:


MANELLA, P. J.


WILLHITE, J.




                               20